Citation Nr: 1000266	
Decision Date: 01/04/10    Archive Date: 01/14/10

DOCKET NO.  06-33 311	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for retinitis pigmentosa.


REPRESENTATION

Appellant represented by:	Blinded Veterans Association


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

J.C. Schingle, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1965 to 
September 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating decision of the 
Muskogee, Oklahoma, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  This claim was originally denied by 
the RO, in a December 1983 final rating decision.  In July 
2008, the Board reopened the claim and remanded it to the RO 
for further development.  In June 2009, the Board requested a 
specialist medical opinion through a Veterans Heath 
Administration (VHA) directive.  All necessary development 
has been completed and this case is now before the Board for 
adjudication.

The Veteran testified at a hearing before the undersigned 
member of the Board in March 2008.  The hearing transcript is 
associated with the claims file.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the Veteran's appeal has been obtained.

2.  Retinitis pigmentosa did not manifest in service and is 
not shown to be causally or etiologically related to service.


CONCLUSION OF LAW

Retinitis pigmentosa was not incurred in or aggravated in 
active service. 38 U.S.C.A. §§ 1101, 1111, 1131, 1153, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304 (2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

With respect to the Veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2009).

Prior to the adjudication of the Veteran's claim, a letter 
dated in April 2005 fully satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The Veteran 
was aware that it was ultimately his responsibility to give 
VA any evidence pertaining to his claims.  The letter 
informed the Veteran that additional information or evidence 
was needed to support his service connection claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In this case, the Veteran's service treatment records, VA 
treatment records, and private treatment records have been 
obtained, to the extent possible.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  There is no indication in the record that 
any additional evidence, relevant to the issues decided 
herein, is available and not part of the claims file.  The 
Board notes that a VHA medical opinion was received in July 
2009.  See 38 C.F.R. § 3.159(c)(4).  The Board finds the 
medical opinion adequate as it was based on a thorough review 
of the claims file and provides supporting rationale.  Thus, 
VA's duty to assist has been met.

Since the Board has concluded that the preponderance of the 
evidence is against the Veteran's claim of service connection 
for retinitis pigmentosa, any questions as to the appropriate 
disability rating or effective dates to be assigned are 
rendered moot and no further notice is needed.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In summary, the Veteran has been made aware of the 
information and evidence necessary to substantiate his claim 
and is familiar with the law and regulations pertaining to 
the claim.  See Desbrow v. Principi, 17 Vet. App. 207 (2004); 
Valiao v. Principi, 17 Vet. App. 229, 232 (2003).  

Law and Analysis

Applicable law provides that service connection will be 
granted if it is shown that a veteran has a disorder 
resulting from an injury suffered or disease contracted in 
the line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in the line of duty, in the 
active military, naval or air service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303(a) (2009).  In addition, 
service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that a disease was incurred 
in service.  38 C.F.R. §§ 3.303, 3.304 (2009). 

Generally, in order to establish service connection, a 
claimant must generally submit (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus or relationship between the current disability and 
the in-service disease or injury.  Pond v. West, 12 Vet. App. 
341, 346 (1999).

Congenital or developmental defects, refractive error of the 
eye, personality disorders and mental deficiency as such are 
not diseases or injuries within the meaning of applicable 
legislation.  38 C.F.R. § 3.303(c).

Service connection may be granted for hereditary diseases, 
such as retinitis pigmentosa, which either first manifested 
during service or which preexisted service and progressed at 
an abnormally high rate during service.  As to whether 
manifestations of the disease in service constituted 
"aggravation" of the condition, that question must be 
resolved by applying the same stringent legal standards which 
are applicable in cases involving acquired disabilities.  38 
C.F.R. § 3.306; VAOPGCPREC 67-90 (July 18, 1990); VAOGCPREC 
82-90 (July 18, 1990).

A veteran is considered to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at entrance into 
service, except where clear and unmistakable evidence 
demonstrates that an injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service.  38 U.S.C.A. §§ 1111.  Thus, veterans are presumed 
to have entered service in sound condition as to their 
health.  This presumption attaches only where there has been 
an induction examination in which the later complained-of 
disability was not detected.  See Bagby v. Derwinski, 1 Vet. 
App. 225, 227 (1991).  The regulation provides expressly that 
the term "noted" denotes "[o]nly such conditions as are 
recorded in examination reports," 38 C.F.R. § 3.304(b), and 
that "[h]istory of preservice existence of conditions 
recorded at the time of examination does not constitute a 
notation of such conditions."  38 C.F.R. § 3.304(b)(1).

Previously, the provisions of 38 C.F.R. § 3.304(b) only 
required a finding that clear and unmistakable evidence 
showed that a injury or disease existed prior to service in 
order to rebut the presumption of soundness.  However, the 
provisions of 38 C.F.R. § 3.304(b) were invalidated as being 
inconsistent with 38 U.S.C.A. § 1111.  See 38 U.S.C.A. 
§ 1111; 38 C.F.R. § 3.304(b); see also Cotant v. Principi, 17 
Vet. App. 116 (2003), Jordan v. Principi, 17 Vet. App. 261 
(2003), Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004), 
VAOPGCPREC 3-2003 (July 16, 2003).  In order to rebut the 
presumption of soundness at service entry, there must be 
clear and unmistakable evidence showing that the disorder 
preexisted service and there must be clear and unmistakable 
evidence that the disorder was not aggravated by service. The 
claimant is not required to show that the disease or injury 
increased in severity during service before VA's duty under 
the second prong of this rebuttal standard attaches. 
VAOPGCPREC 3-2003 (July 16, 2003).

A preexisting injury or disease will be considered to have 
been aggravated by service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306.  Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service. 38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  
Temporary or intermittent flare-ups of a preexisting injury 
or disease are not sufficient to be considered "aggravation 
in service" unless the underlying condition, as contrasted 
with symptoms, has worsened.  Jensen v. Brown, 4 Vet. App. 
304, 306-307 (1993); Green v. Derwinski, 1 Vet. App. 320, 323 
(1991); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

Although VA's General Counsel has determined that the 
definition of "aggravation" used in 38 U.S.C.A. § 1153 and 38 
C.F.R. § 3.306 does not apply in determining whether the 
presumption of soundness has been rebutted, the statute and 
regulation do not otherwise provide any definition of 
"aggravation" to be applied in making that determination. The 
word "aggravate" is defined as "to make worse." Webster's II 
New College Dictionary (1999).  

The Veteran contends that his current retinitis pigmentosa 
had its onset in service.  The Veteran reported that he began 
experiencing problems with night vision in 1966 before 
service discharge.  The Veteran contends that he had no 
problems with his eyes, other than being nearsighted, prior 
to service entrance and that retinitis pigmentosa does not 
run in his family.  See March 2008 hearing transcript.
	
Service records show the Veteran was nearsighted with 
astigmatism upon entrance in 1965.  In this regard, on 
enlistment examination in February 1965, the Veteran's visual 
acuity was reported to be 20/400 corrected to 20/50 in the 
right eye and 20/40 in the left eye.  He was given an E2 
profile for myopia.  An initial March 1965 optometry 
consultation noted after examination that the Veteran's 
compound myopic astigmatism disqualified him from enlistment.  
However, a subsequent March 1965 waiver examination noted 
that the Veteran had visual acuity of 20/400 bilaterally, 
corrected to 20/50, bilaterally; a diagnosis of compound 
myopic astigmatism was made and the Veteran was also noted to 
have failed the color vision test.  A waiver for general 
service was recommended to both the astigmatism and the 
failed color vision test, and an E4 profile was made.  In 
June 1965, the Veteran underwent an ophthalmologic 
consultation which noted temporal disc changes and not well 
defined macular areas; all findings were noted to be very 
vague.  Refractive error was obtained and glasses were 
ordered.  On discharge examination in March 1966, the 
Veteran's visual acuity was reported to be 20/400, 
bilaterally, corrected to 20/40, bilaterally.  An E3 profile 
was noted.  The post-service medical evidence of record shows 
treatment for retinitis pigmentosa from 1983 to 2008.  In May 
2007, a VA eye examiner opined that the Veteran's retinitis 
pigmentosa was not due to or a result of an inservice event, 
injury, or disease.  She stated that the patient had early 
symptoms of the disease upon entering service and that his 
best corrected vision at that time was 20/50, whereas it was 
20/40 at discharge.  She also stated that the records 
indicated a typical course of retinitis pigmentation.  She 
did not opine as to whether the disease had been aggravated 
by service.

At a March 2008 hearing, the Veteran's representative, an 
optometrist and low vision specialist, stated that one of the 
first symptoms of retinitis pigmentosa is night blindness, 
which the Veteran reported first experiencing while in 
service in 1966.  He also stated that the Veteran's 
nearsightedness (high myopia, which was noted upon service 
entrance) was not a symptom of retinitis pigmentosa.  He 
opined that the retinitis pigmentosa was not hereditary in 
the Veteran's case because it was diagnosed just six years 
after service and because the Veteran does not have a family 
history of the disease.  Furthermore, he recommended that an 
ophthalmologist, retinal doctor, or a retinologist review the 
case rather than an optometrist.

In June 2009, the Board requested the medical opinion of an 
ophthalmologist in order to determine whether the Veteran's 
retinitis pigmentosa is a hereditary disease which either 
first manifested during service or which preexisted service 
and progressed at an abnormally high rate during service.  

In July 2009, a VA Medical Center Chief, Ophthalmology 
Section, Vitreoretinal Diseases and Surgery, determined, in 
essence, that the retinitis pigmentosa did not manifest in 
service, or for many years thereafter.  The examiner noted 
that the Veteran's retinitis pigmentosa was not manifest in 
any service treatment records, but that the first evidence of 
the diagnosis in the record was during an October 1983 eye 
examination, nearly 17 years post discharge.  The examiner 
explained that the earliest complaint for retinitis 
pigmentosa is most commonly night blindness, although the 
Veteran did not report symptoms of night blindness until 
after the fact.  The examiner noted that night blindness was 
not reflected in either of the SF 89s the Veteran completed 
in preparation for active duty, nor prior to discharge.  The 
examiner noted that although the Veteran did report color 
blindness, it is not a common early sign for retinitis 
pigmentosa and most likely represents hereditary color 
blindness common in males.  The examiner acknowledged the 
Veteran's myopic astigmatism on the service entrance 
examination and stated that though it is common to have 
increased problems with visual acuity at night with myopia, 
this does not represent true night blindness.  The examiner 
also noted a retinal examination in June 1966 in service 
which described the macula as "not well defined" and showed 
"temporal disc changes," but stated that neither of these 
findings were suggestive of retinitis pigmentosa.  The 
examiner observed that the Veteran never complained of night 
blindness or visual field loss, another symptom of retinitis 
pigmentosa, while on active duty.  Confrontation visual field 
testing was recorded as normal on a March 1966 discharge 
examination.  Thus, the examiner concluded, in essence, that 
the Veteran's retinitis pigmentosa did not manifest in 
service and is not related to service.

In Crowe v. Brown, 7 Vet. App. 238 (1994), the United States 
Court of Appeals for Veterans Claims (Court) indicated that 
the presumption of soundness attaches only where there has 
been an induction medical examination, and where a disability 
for which service connection is sought was not detected at 
the time of such examination.  The Court noted that the 
regulation provides expressly that the term "noted" denotes 
only such conditions as are recorded in examination reports, 
and that history of pre-service existence of conditions 
recorded at the time of examination does not constitute a 
notation of such conditions.  38 C.F.R. § 3.304(b)(1).  The 
Board concludes, accordingly, that the presumption of 
soundness at entrance attaches.

As discussed above, VA has a duty to demonstrate by clear and 
unmistakable evidence that a disease or injury existed prior 
to service and was not aggravated in service under 38 U.S.C. 
§ 1111, in order to rebut the presumption of soundness on 
induction.  This must be done prior to the veteran's 
requirement to show an increase in a pre-existing disability 
under 38 U.S.C.A. § 1153 and 38 C.F.R. § 3.306(b).  In other 
words, VA must first show by clear and unmistakable evidence 
that retinitis pigmentosa preexisted service.  The Board does 
not find that the record contains any competent evidence that 
the disease was diagnosed or otherwise clinically 
demonstrated prior to service.  Here, the medical evidence of 
record shows that the Veteran's retinitis pigmentosa did not 
exist prior to service.  Although a May 2007 VA examiner 
stated that retinitis pigmentosa did exist prior to service, 
a 2009 VA specialist opined that the Veteran's retinitis 
pigmentosa did not manifest until many years after service 
and reasoned that in-service notations of color blindness, 
and myopic astigmatism were unrelated to retinitis 
pigmentosa.  As a specialist, the Board accords more 
probative weight to the 2009 ophthalmologist's medical 
opinion.  According to the Court, "the probative value of 
medical opinion evidence is based on the medical expert's 
personal examination of the patient, the physician's 
knowledge and skill in analyzing the data, and the medical 
conclusion the physician reaches."  Guerrieri v. Brown, 4 
Vet. App. 467, 470 (1993).  The credibility and weight to be 
attached to these opinions is within the province of the 
Board.  Id.  Because the evidence does not clearly and 
unmistakably show that retinitis pigmentosa preexisted 
service, the presumption of soundness has not been rebutted 
in this case. As noted above, the Court indicated that the 
regulation (38 C.F.R. § 3.304(b)) provides expressly that the 
term "noted" denotes only such conditions as are recorded in 
examination reports, and that history of pre-service 
existence of conditions recorded at the time of examination 
does not constitute a notation of such conditions.  Crowe.  
Hence, the Board need not discuss whether the record 
demonstrates aggravation of a preexisting disability pursuant 
to 38 U.S.C. § 1111.

Having determined that the presumption of soundness on 
induction attaches in this case, the Board must determine 
whether service connection for retinitis pigmentosa is 
warranted.  As noted above, service connection may be granted 
for hereditary diseases, such as retinitis pigmentosa, which 
either first manifested themselves during service or which 
preexisted service and progressed at an abnormally high rate 
during service.  As to whether manifestations of the disease 
in service constituted the onset of the condition at issue, 
that question must be resolved by applying the same stringent 
legal standards which are applicable in cases involving 
acquired disabilities.  38 C.F.R. § 3.306; VAOPGCPREC 67-90 
(July 18, 1990); VAOGCPREC 82-90 (July 18, 1990).

The medical evidence of record shows a current diagnosis of 
retinitis pigmentosa; however there is no credible evidence 
that the disorder was incurred in service.  The medical 
evidence shows that retinitis pigmentosa did not first 
manifest until years after service.  See Maxon v. Gober, 230 
F.3d 1330, 1333 (Fed. Cir. 2000) (ruling that a prolonged 
period without medical complaint can be considered, along 
with other factors, as evidence of whether an injury or a 
disease was incurred in service which resulted in any chronic 
or persistent disability).  Although the Veteran has stated 
that he was diagnosed with retinitis pigmentosa in close 
proximity to service, there is no probative contemporaneous 
record of such a diagnosis.  Service records show no evidence 
of treatment for retinitis pigmentosa.  In fact, the 2009 
examiner stated that the service records showed no evidence 
of retinitis pigmentosa and reasoned that myopic astigmatism 
and color blindness noted in service were not early symptoms 
associated with retinitis pigmentosa.  Furthermore, the 
examiner highlighted that the Veteran did not complain of 
night blindness (a symptom of retinitis pigmentosa) until 
many years after service, after his 1983 diagnosis of 
retinitis pigmentosa.  Additionally, both the 2007 and 2009 
medical opinions reflect that the Veteran's retinitis 
pigmentosa was not related to an inservice event or injury.  
The 2009 VA medical expert noted that it is common to have 
increased problems with night vision with myopia but it is 
not true night blindness.  Based on the foregoing, the Board 
finds that the most credible and probative evidence of record 
indicates that retinitis pigmentosa did not first manifest 
during the Veteran's military service, and thus, service 
connection based on service incurrence is not warranted.

With respect to the Veteran's own contentions that retinitis 
pigmentosa is related to service, a layperson is generally 
not capable of opining on matters requiring medical 
knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997).  
See also Bostain v. West, 11 Vet. App. 124, 127 (1998) citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson 
without the appropriate medical training and expertise is not 
competent to provide a probative opinion on a medical matter, 
to include a diagnosis of a specific disability and a 
determination of the origins of a specific disorder).  Lay 
testimony is competent, however, to establish the presence of 
observable symptomatology and "may provide sufficient 
support for a claim of service connection." 

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  Lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007).  Due to the medical complexity of this 
case, the Veteran's contentions regarding the relationship of 
the Veteran's retinitis pigmentosa to his military service 
are of little probative weight.

In this case, the Board finds the 2009 medical opinion to be 
of the greatest probative weight in this case.  Accordingly, 
the Board finds that the preponderance of the evidence is 
against the Veteran's claim of entitlement to service 
connection for retinitis pigmentosa.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1991).


ORDER

The appeal is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


